MIKELL, Judge,
concurring in part and dissenting in part.
Although I concur with Division 1 of the majority opinion, I respectfully dissent to Division 2 and to the grant of the motion for reconsideration because I believe that the state proved venue beyond a reasonable doubt.
Our Supreme Court has held that “the State may establish venue by whatever means of proof are available . . . , including direct and circumstantial evidence.”5 In the case at bar, all four of the law enforcement officers who testified at the hearing stated that they were employed by the Liberty County Sheriffs Office and were dispatched to the scene to investigate the burglary. I believe that this circumstantial evidence is sufficient proof of venue.
The issue, whether evidence of the county by which investigating officers are employed is adequate to prove venue, is complicated by the existence of two controlling precedents in our Supreme Court. *11Chapman v. State6 relied on the “well-settled principle that public officials are believed to have performed their duties properly and not to have exceeded their authority unless clearly proven otherwise.”7 On the other hand, the opinion issued the following year in Thompson v. State8 did not mention Chapman but may or may not have approved the assertion in the Court of Appeals’ opinion in Thompson that the abolition of the “slight evidence” rule in venue appeals rendered evidence of the investigating officer’s county of employment inadequate.9 I do not now agree that our opinion in Thompson was correct in concluding that the abolition of the “slight evidence” rule automatically changed the rule in Chapman and in previous decisions by our court.10 But I do not revisit our opinion in Thompson because it was affirmed in part and reversed in part, perhaps on other grounds, by our Supreme Court.* 11
Of course, we follow Supreme Court precedent even when the holding is by implication.12 However, contrary to the suggestion in King,131 do not believe that the Court held by implication in Thompson that evidence of the county by which investigating officers are employed is insufficient, as a matter of law, to prove venue beyond a reasonable doubt.
Our opinion in Thompson pointed out that “[v]enue is more than a mere procedural nicety; it is a constitutional requirement that all criminal cases be conducted in the county in which the crimes are alleged to have occurred.”14 Proof of venue has been a required portion of the state’s proof in criminal cases for well over one hundred years.15 At one time, venue was considered to be of such importance that the citizens of our state enshrined it in our organic law.16
*12On the other hand, one cannot pretend that this constitutional right has the sanctity or centrality of, for example, the right against self-incrimination or the right of freedom of speech. Our present state constitution dilutes the right of venue by, for example, allowing a superior court judge to move a trial to another county when he or she is satisfied that an impartial jury cannot be obtained in the county where venue is proper.17 Moreover, in juvenile cases, like the case at bar, venue is left to statute, one of which provided that the case “may” be brought in the county where the offense occurred but may be tried in any county in the judicial circuit.18 And, according to precedent from our own Supreme Court, a reversal of a conviction on the ground of insufficient evidence of venue is a “question of procedure” and hence a retrial is not barred by the prohibition against double jeopardy.19
Because proof of venue has been for so long not merely a requirement in criminal cases in Georgia but a part of our tradition, we are surprised that so many venue cases continue to come to our appellate courts. The Prosecuting Attorneys’ Council should use its course “Fundamentals of Prosecution” to drill it into the heads of every new assistant district attorney and every new assistant solicitor-general that the first question to a witness, maybe even before asking the witness’s name, should be “in what county did all this happen?,” and that the last question to a witness should be “in what county did all this happen?” Having a trial reversed for lack of proof of venue is a gross inconvenience to the trial judge, two jury arrays, to the witnesses, the victims, and the defendant, not to mention the minor inconvenience to the appellate court for having to decide the matter.20
Despite our long tradition, cases alleging insufficiency of proof of venue continue too frequently to appear in our appellate courts. To end the uncertainty, I would establish a bright-line rule, to the effect that unambiguous trial evidence that one or more of the investigating officers was employed by the county in which venue is laid is sufficient, in the absence of conflicting evidence, to sustain a jury verdict *13beyond a reasonable doubt. Although such evidence is circumstantial, circumstantial evidence can be powerful evidence, especially by comparison to fallible human recollection and occasional human lack of candor.21 The testimony of one witness is generally sufficient to prove a fact.22 Why should one piece of powerful circumstantial evidence not also suffice?23 We should not have specialized evidentiary rules for estabhshing venue. Indeed, the Supreme Court seemed to agree when it abolished the “slight evidence” rule in Jones and held proof of venue to the same standard as other facts in criminal cases — beyond a reasonable doubt.24
Decided December 14, 2007.
Craig T. Pearson, for appellant.
Tom Durden, District Attorney, ClairaE. Mitcham, Joe G. Skeens, Assistant District Attorneys, for appellee.
In suggesting a bright-line rule, I rely on the presumption noted in Chapman, and also on the general knowledge that the employment of law enforcement officials by counties and municipalities is expensive and that they are not lightly committed to tasks outside their jurisdictions. Such could happen by inadvertence or otherwise. But cross-examination and the jury will sift through to the truth.
Accordingly, I would hold that the circumstantial evidence in the case at bar was sufficient to establish venue in Liberty County beyond a reasonable doubt and would affirm the finding of delinquency in the court below.

 Chapman v. State, 275 Ga. 314, 317 (4) (565 SE2d 442) (2002), citing Jones v. State, 272 Ga. 900, 902-903 (2) (537 SE2d 80) (2000).


 Supra.


 Id. at 317 (4), citing Richmond County Hosp. Auth. v. Richmond County, 255 Ga. 183,192 (2) (c) (336 SE2d 562) (1985).


 277 Ga. 102 (586 SE2d 231) (2003).


 Thompson v. State, 257 Ga. App. 426, 427 (571 SE2d 158) (2002), rev’d, 277 Ga. 102. See King v. State, 271 Ga. App. 384, 387 (1) (609 SE2d 725) (2005) (“[t]he Supreme Court thus impliedly approved this court’s determination that the investigating officers’ county of employment does not, in and of itself, constitute sufficient proof ofvenue”). King is distinguishable from Chapman and Thompson because King involved a city and there was no judicial notice that the city was within the county.


 See Allen v. State, 243 Ga. App. 730, 731-732 (2) (534 SE2d 190) (2000).


 See n. 5, supra. The main argument among the Supreme Court justices in Thompson seems to have been the effect of alleged admissions in judicio made in petitions for bail bond. See Thompson, 277 Ga. at 103-104 (2).


 See Fuller v. State, 235 Ga. App. 436, 438 (2) (509 SE2d 79) (1998).


 Supra.


 (Footnote omitted.) Thompson, 257 Ga. App. at 426 (1).


 See, e.g., Dumas v. State, 62 Ga. 59, 60, hn. 4 (1878).


 Ga. Const. 1976, Art. VI, Sec. XIV, Par. VT.


 Ga. Const. 1983, Art. VI, Sec. II, Par. VI.


 Id. See also OCGA§ 15-11-29.


 Jones, supra at 904-905 (4), citing Wilkett v. United States, 655 F2d 1007, 1011-1012 (10th Cir. 1981), cert. denied, Conklin v. United States, 454 U. S. 1142 (102 SC 1001, 71 LE2d 294) (1982). Some legal systems exist without the concept of venue. For example, there is no venue requirement in admiralty law. See generally In re Louisville Underwriters, 134 U. S. 488 (10 SC 587, 33 LE 991) (1890); Pardonnet v. Flying Tiger Line, 233 FSupp. 683, 688 (N.D. Ill. 1964).


 We understand that the state may in some cases he unsure where the crime occurred. Such uncertainty did not seem to exist in the case at bar. OCGA§ 17-2-2 (b), (h). See generally Short v. State, 276 Ga. App. 340,347-348 (5) (623 SE2d 195) (2005); Ward v. State, 270 Ga. App. 427, 428 (606 SE2d 877) (2004).


 See Parisian, Inc. v. Cobb County Bd. of Tax Assessors, 263 Ga. App. 332, 337 (587 SE2d 771) (2003) (“[a]s Henry David Thoreau once said, ‘Some circumstantial evidence is very strong, as when you find a trout in the milk’ ”) (Blackburn, P. J., concurring). See Rose v. Figgie Intl., 229 Ga. App. 848, 852-853 (1) (b) (495 SE2d 77) (1997) (same), citing Embs v. Pepsi-Cola Bottling Co. &c., 528 SW2d 703, 706 (Ky. App. 1975). See also Coley v. State, 176 Ga. App. 444, 446 (1) (336 SE2d 347) (1985) (facts that appellant beat victim and ordered her to disrobe, that victim was partially disrobed when discovered, and that a medical examination disclosed that the victim had had sexual intercourse a few hours previously is strong circumstantial evidence of rape); Walker v. State, 157 Ga. App. 728, 729 (1) (278 SE2d 487) (1981) (fact that telephone number assailant gave to victim was the same as appellant’s unlisted number was strong circumstantial evidence of his identity).


 See OCGA§ 24-4-8; Williams v. State, 272 Ga. 828 (1) (537 SE2d 39) (2000) (eyewitness testimony sufficient to sustain conviction).


 One piece of circumstantial evidence supported venue in Walker v. State, 268 Ga. App. 669 (602 SE2d 351) (2004).


 Supra at 901-902 (2).